Citation Nr: 1025578	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-21 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, including as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, including as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for a right knee disability 
(characterized as right knee arthritis), including as secondary 
to service-connected diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.
 
 Travel Board hearing was held at the RO in June 2009 before the 
undersigned Acting Veterans Law Judge and a transcript of this 
hearing has been added to the claims file.

The issues of service connection for a right knee disability 
(characterized as right knee arthritis) and for peripheral 
neuropathy of the bilateral upper extremities and bilateral lower 
extremities, each including as secondary to service-connected 
diabetes mellitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.





FINDING OF FACT

1.  The competent medical evidence shows that the Veteran's 
current erectile dysfunction is aggravated by poor glycemic 
control which is attributable to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

1.  Erectile dysfunction was aggravated by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for erectile dysfunction, which constitutes a complete 
grant of the Veteran's claim.  All other issues are being 
remanded.  Therefore, no discussion of VA's duty to notify or 
assist is necessary.

The Veteran contends that he experiences current disability due 
to erectile dysfunction as a result of his service-connected 
diabetes mellitus.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence supports 
granting the Veteran's claim of service connection for erectile 
dysfunction as secondary to service-connected diabetes mellitus.  
The Board notes initially that the Veteran does not contend, nor 
does the competent medical evidence show, that he experienced 
erectile dysfunction during active service.  Neither does the 
Veteran contend nor does the competent medical evidence show that 
he has experienced erectile dysfunction continuously since his 
service separation in March 1969 such that he is entitled to 
service connection for erectile dysfunction on a direct service 
connection basis.  The Veteran's service treatment records do not 
show that he complained of or was treated for erectile 
dysfunction at any time during active service, including as a 
result of diabetes mellitus.  These records show instead that he 
was normal clinically at his enlistment physical examination in 
July 1967 and at his separation physical examination in March 
1969.  The post-service medical evidence shows that the Veteran 
currently experiences erectile dysfunction although it appears 
that this problem began several decades after his service 
separation.  The Veteran reported on VA examination in September 
2006 that he began experiencing erectile dysfunction in 2002, or 
approximately 33 years after his service separation, as a result 
of his service-connected diabetes mellitus.  

The competent medical evidence shows that the Veteran's current 
erectile dysfunction was aggravated by his service-connected 
diabetes mellitus.  On VA examination in September 2006, the 
Veteran reported that he was diagnosed as having diabetes 
mellitus in April 2004 after he had begun experiencing erectile 
dysfunction as early as 2002.  Physical examination showed no 
penile lesions or urethral discharge, descended bilateral testes 
without atrophy, no epididymis tenderness or masses, and no 
fistula.  Following a review of the claims file and a thorough 
physical examination of the Veteran, the VA examiner opined that, 
because the Veteran began experiencing erectile dysfunction prior 
to being diagnosed as having diabetes mellitus in April 2004, his 
erectile dysfunction was not likely caused by or a result of his 
service-connected diabetes mellitus.  This examiner also opined 
that, with poor glycemic control, the Veteran's diabetes mellitus 
"will only continue to aggravate" his erectile dysfunction 
although it did not cause the initial symptoms/condition.  This 
opinion suggests that the Veteran's poor glycemic control 
associated with his service-connected diabetes mellitus 
aggravated his currently diagnosed erectile dysfunction and will 
continue to do so in the future.  There is no competent medical 
opinion of record other than the VA examiner's favorable opinion 
in September 2006 which indicates that the Veteran's service-
connected diabetes mellitus aggravated his erectile dysfunction.  
Thus, the Board finds that service connection for erectile 
dysfunction as secondary to service-connected diabetes mellitus 
is warranted based on aggravation.  


ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran testified at his June 2009 Travel Board hearing that 
he had received a shrapnel wound to the right leg and knee during 
active service in Vietnam.  He also testified that this in-
service shrapnel wound had caused or aggravated his current right 
knee arthritis.  A review of the claims file shows that the 
Veteran currently receives VA outpatient treatment for a right 
knee disability (variously diagnosed as degenerative joint 
disease of the right knee and right knee pain).  The Veteran's 
service personnel records show that he participated in multiple 
combat campaigns while on active service in Vietnam and was 
awarded the Purple Heart for injuries sustained in Vietnam.  
Again, the Board notes that the Veteran has attributed all of his 
claimed disabilities, including his right knee disability 
(characterized as right knee arthritis), to his service-connected 
diabetes mellitus.  Unfortunately, none of the competent medical 
evidence in the claims file, to include VA examination reports, 
addressed the Veteran's in-service shrapnel wound to the right 
knee.  The Board finds that, on remand, the Veteran should be 
scheduled for appropriate VA examination to determine the nature 
and etiology of his right knee disability (characterized as right 
knee arthritis), including as secondary to service-connected 
diabetes mellitus.

The Veteran also testified at his Travel Board hearing that he 
was being treated currently by VA for peripheral neuropathy in 
all of his extremities.  As noted, the Veteran has contended that 
his peripheral neuropathy is secondary to his service-connected 
diabetes mellitus.  At his Travel Board hearing, the Veteran 
provided a waiver of RO jurisdiction over his recent VA 
outpatient treatment records which were associated with the 
claims file after the hearing.  The Board finds that the Veteran 
is competent to testify that he experienced peripheral neuropathy 
in all of his extremities.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Circ. 2007).  The Veteran's recent VA outpatient 
treatment records do show that he currently experiences 
peripheral neuropathy of the left upper extremity and he has 
testified that he experiences tingling and loss of sensation in 
his other arm and his legs.  The Board finds that, on remand, the 
Veteran should be scheduled for appropriate VA examination(s) to 
determine the nature and etiology of his current peripheral 
neuropathy.

Additionally, the Veteran testified that he is receiving ongoing 
treatment.  The RO should attempt to obtain all recent treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all treatment he has received for 
his right knee disability and his peripheral 
neuropathy from February 2009 to the present.  
The RO/AMC should obtain all identified 
treatment records.

2.  Schedule the Veteran for an orthopedic VA 
examination to determine the nature and 
etiology of his right knee disability 
(characterized as right knee arthritis).  The 
claims file must be provided to the examiner 
for review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner is asked 
to provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any right knee 
disability is related to active service or 
any incident of such service, to include the 
Veteran's service-connected diabetes 
mellitus.  The examiner also is asked to 
opine whether it is at least as likely as not 
that the Veteran's service-connected diabetes 
mellitus caused or aggravated a right knee 
disability.  All range of motion testing (in 
degrees) for the right knee should be 
performed and included in the examination 
report.  A complete rationale must be 
provided for any opinion expressed.  

3.  Schedule the Veteran for a neurological 
examination to determine the nature and 
etiology of his peripheral neuropathy in all 
four extremities.  The examiner is asked to 
provide an opinion as to whether the Veteran 
currently suffers from peripheral neuropathy 
and, if so, should identify which arms and 
legs are affected.  All necessary tests 
should be conducted.  If peripheral 
neuropathy is diagnosed, then based on a 
review of the claims file, including the 
treatment records showing treatment for 
peripheral neuropathy of the left upper 
extremity, and the results of the Veteran's 
physical examination, the examiner is asked 
to provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any peripheral 
neuropathy of the left upper extremity is 
related to active service or any incident of 
such service.  The examiner is also asked to 
opine whether it is at least as likely as not 
that the Veteran's service-connected diabetes 
mellitus caused or aggravated his peripheral 
neuropathy of the left upper extremity.  A 
complete rationale must be provided for any 
opinion expressed.

3.  Thereafter, readjudicate the Veteran's 
claims of service connection for a right knee 
disability (characterized as right knee 
arthritis) and for peripheral neuropathy of 
the bilateral upper extremities and bilateral 
lower extremities, each including as 
secondary to service-connected diabetes 
mellitus.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


